Citation Nr: 0118958	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  96-21 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a back injury.

2.  Entitlement to service connection for ulcer disease.

3.  Entitlement to service connection for skin disease, 
claimed as a residual of Agent Orange exposure.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972 and from August 1974 to October 1975.  He had 
service in the Republic of Vietnam from January to November 
1970.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The issue of entitlement to service connection for ulcer 
disease was not certified to the Board on appeal.  In its 
October 1995 decision, however, the RO denied claim.  After 
filing a timely Notice of Disagreement, the veteran was 
issued a Statement of the Case, which included that issue.  
38 U.S.C.A. § 7105(b)(1), (d)(1) (West 1991); 38 C.F.R. 
§ 20.302(a)-(b) (2000).  Thereafter, he submitted a timely 
appeal. 38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.302(b) (2000).  Accordingly, that issue is ripe for 
appellate consideration and will be discussed below.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.101(a) (2000).

In its October 1995 decision, the RO confirmed and continued 
a previous determination denying entitlement to service 
connection for the residuals of a leg injury.  The veteran 
submitted a timely Notice of Disagreement with respect to 
that issue and was furnished a Statement of the Case; 
however, he did not identify that issue on his formal appeal 
(VA Form 9, received in May 1996).  Moreover, during his 
hearing at the RO in August 1996, the veteran clarified that 
he did not wish to pursue that issue (Tr. at 15-16).  
Therefore, although that issue has been certified to the 
Board as being on appeal (VA Form 8, dated in June 2001), it 
is not ripe for appellate consideration.  38 C.F.R. § 19.35 
(2000).  Accordingly, the Board has no jurisdiction with 
respect to that issue; and, therefore, it will not be 
discussed below. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a).

The issue of entitlement to service connection for PTSD is 
the subject of a remand at the end of this decision. 


FINDINGS OF FACT

1.  The veteran did not appeal a March 1976 decision by the 
RO, which denied entitlement to service connection for the 
residuals of a back injury.

2.  Evidence received since the RO's March 1976 decision is 
neither cumulative or duplicative of that on file at the time 
of the decision and is so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for the residuals 
of a back injury.  

3.  Ulcer disease was first clinically reported many years 
after service, and there is no evidence that it is in any way 
related to service or to the first year after the veteran's 
discharge from service.

4.  The presence of skin disease has not been established.


CONCLUSIONS OF LAW

1.  The RO's March 1976 decision, which denied entitlement to 
service connection for the residuals of a back injury, is 
final.  38 U.S.C. § 7105 (West 1999); 38 C.F.R. § 20.1103 
(2000). 

2.  The evidence received since the RO's March 1976 decision 
is new and material for the purpose of reopening the 
veteran's claim of entitlement to service connection for the 
residuals of a back injury.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (a) (2000).

3.  Ulcer disease was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 1991) 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 (2000).

4.  Skin disease, claimed as a residual of Agent Orange 
exposure, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1116, 1131 (West 1991) Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.303(a), 3.304, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for the residuals of a back injury, as well as 
entitlement to service connection for an ulcer disease, and 
for a skin disease.  Service connection connotes many 
factors, but basically, it means that the facts, shown by the 
evidence, establish that a particular disease or injury 
resulting in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

I.  The Back

This is not the first time that the veteran has claimed 
entitlement to service connection for the residuals back 
injury has been before the VA.  By a rating action in March 
1976, the VARO in Los Angeles, California, denied entitlement 
to service connection for residuals of a back injury.  
Evidence on file at that time consisted of the veteran's 
service medical records.  Such records showed that at the end 
of March 1970, the veteran sustained blunt trauma to the 
back, when he fell from a moving jeep.  It was noted that 
enemy action was not involved.  Initially, a fracture of the 
spine was considered, and the veteran was hospitalized for 
approximately two weeks.  There was, however, no evidence of 
identifiable back pathology, and he was returned to duty.  
Indeed, during his service separation examination in February 
1972, his spine was reportedly normal.  Moreover, there was 
no evidence of identifiable back pathology during his second 
period of service.  In fact, during his July 1974 service 
entrance examination and during his September 1975 service 
separation examination, the veteran reported that his health 
was good.  He also responded in the negative when asked if he 
then had, or had ever had, recurrent back pain; and the 
physical examination revealed that his spine was normal.  

Absent evidence of any identifiable back pathology in service 
or currently, the claim of entitlement to service connection 
for the residuals of a back injury was denied by the RO in 
1976.  The veteran was notified of that decision, as well as 
his appellate rights; however, a Notice of Disagreement was 
not received with which to initiate the appellate process.  
Accordingly, that decision is final.  38 U.S.C.A. § 7105 ( 
West 1999); 38 C.F.R. § 20.1103 (2000).  The veteran now 
seeks to reopen his claim of entitlement to service 
connection for the residuals of a back injury.  

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105.  The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156.  If new and material evidence has been 
presented, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring that the duty to assist 
the veteran in the development of his claim has been 
fulfilled.  See, Elkins v. West, 12 Vet. App. 209 (1999).

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

Evidence added to the record since the RO's decision in March 
1976 consists of the veteran's service personnel records; 
private medical records reflecting treatment from the late 
1980's/early 1990's to September 1995; VA treatment records, 
dated from October 1994 to August 1996; the transcript of the 
veteran's hearing held at the RO in August 1996; and the 
report of a VA examination rendered in September 1996.  
During private medical treatment in the late 1980's/early 
1990's, it was noted that the veteran had a history of a 
lower lumbar injury on the job, and during VA medical 
treatment in March 1995, the veteran complained of low back 
pain since 1975. There is no medical evidence of identifiable 
back pathology until the 1990's, when the various findings 
included mechanical low back pain; narrowing of L5-S1 with 
sclerosis and osteophyte; and degenerative disk disease at 
L5-S1.  

The Board finds that this evidence is new and material to the 
veteran's claim in that it confirms a current back 
disability.  As noted above, the claim was denied previously 
since there was no showing of a current disability.  As such, 
documentation of a current back disability is significant, 
and it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, it is new and material for 
the purpose of reopening the claim, and the claim is 
reopened.  


II.  Ulcer Disease

The veteran's medical records from both periods of service 
are negative for any evidence of ulcer disease.  In December 
1971, the veteran complained of epigastric pain.  An upper 
gastrointestinal series was negative for organic disease.  It 
was noted that the veteran's abdomen contained non-resolvable 
sutures indicative of previous surgery.  His service entrance 
and separation examinations show that his abdomen and viscera 
were normal.  

For certain disabilities, such as ulcer disease, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 
(West 1991); 38 C.F.R. § 3.307.

In this case, however, the post-service medical records are 
negative for any evidence of ulcer disease until the mid-
1990's, when VA records show duodenal bulb irritability and 
deformity suggestive of a peptic ulcer.  It is noted that 
this occurs many years after the veteran's discharge from 
service.  Thus there is no showing of a diagnosed disorder in 
service or within the first post-service year.  A diagnosis 
is not of record after service until the mid 1990's and this 
is too far removed to be reasonably related to service.  In 
addition, there is also no competent evidence of a nexus 
between any current ulcer disease and service.  Accordingly, 
service connection for ulcer disease is not warranted on a 
direct or presumptive basis.



III.  Skin Disease

In addition to the general law as to service connection, 
above, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era and has a disease listed at 38 C.F.R. § 3.309(e) (2000), 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam. 38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998). See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, the presumption is not the sole method for showing 
causation. However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, medical evidence is required in order to establish a 
nexus between the veteran's service and the claimed 
disability.

The veteran maintains that he has skin disease, primarily as 
a result of his exposure to Agent Orange in the Republic of 
Vietnam.  His medical records from both periods of service, 
however, are negative for any evidence of skin disease of any 
kind.  During his service entrance and separation 
examinations, his skin was found to be normal.  Moreover, the 
medical records dated after service in the 1990's are also 
negative for any evidence of skin disease.  Absent current 
identifiable pathology, there is no basis for service 
connection as directly related to service.  In addition, 
without a current diagnosis of a skin disability, the Board 
does not reach any questions related to the claimed Agent 
Orange exposure in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116 (West Supp. 2000); 38 C.F.R. § 3.307(a)(6), 3.309(e) 
(2000).


IV.  Additional Considerations

In arriving at the foregoing decisions, the Board notes that 
the only evidence of a relationship between any of the 
disabilities at issue and service are advanced by the veteran 
(See, e.g. the transcript of his March 1996 hearing on 
appeal, which has been considered in full).  While he is 
qualified to report symptoms that are capable of lay 
observation, he is not qualified to render opinions which 
require medical expertise, such as diagnosis or etiology of a 
particular disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Accordingly, without more, his 
testimony, without more, is not sufficient to support a grant 
of service connection for any of the claimed disabilities.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals, hereinafter 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  That change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
these claims under the VCAA.  By virtue of information sent 
to the veteran, including the Statement of the Case, and 
Supplemental Statements of the Case, the veteran and his 
representative were notified of the evidence necessary to 
substantiate the claims. The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran, 
and in fact, it appears that all available evidence 
identified by the veteran relative to these claims has been 
obtained and associated with the claims folder.  Such 
evidence included the veteran's service records; and numerous 
treatment records from VA and private health care providers, 
including those from the VA Medical Centers (MC) in Houston, 
Texas, and Oklahoma City, Oklahoma; the VA Outpatient Clinic 
in Lufkin, Texas; private health care providers in Lufkin, 
Texas, and in Beverly Hills, California.  Indeed, the veteran 
has not identified any outstanding evidence which could be 
used to support any of the issues on appeal.  Finally, the 
Board notes that the veteran had a hearing at the RO in 
August 1996 in association with his appeal.  At that hearing, 
the hearing officer provided the veteran with numerous 
examples of evidence he would need to identify and/or furnish 
to substantiate his claim and the steps VA had taken to 
obtain those records.  Accordingly, the Board is of the 
opinion that the VA has met its duty to assist the veteran in 
the development of this appeal and that there is no need for 
further development at this time.


ORDER

New and material evidence having been received, the request 
to reopen the claim of entitlement to service connection for 
the residuals of a back injury is granted.  

Entitlement to service connection for ulcer disease is 
denied.

Entitlement to service connection for skin disease, claimed 
as a residual of Agent Orange exposure, is denied.



REMAND


I.  A Back Disability

The veteran is noted to have been hospitalized during his 
first period of service for blunt trauma to the back in April 
1970.  He has currently been diagnosed with a back disorder.  
During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became law.  This 
liberalizing legislation is applicable to the appellant's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, the duty to 
assist includes obtaining a medical examination and medical 
opinion where appropriate.  

The Board has found that new and material evidence has been 
received to reopen the veteran's claim.  There is a showing 
of inservice trauma and a current diagnosis.  The Board finds 
that further development is required prior to making a 
determination on this issue.  

II.  PTSD

The veteran seeks entitlement to service connection for PTSD.  
The requirements for service connection are set forth in 
38 C.F.R. § 3.304(f).  In 1997, The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter, 
"the Court") explained those requirements in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

During the pendency of this appeal, the provisions of 38 
C.F.R. § 3.304(f) were amended to reflect the decision of the 
Court in Cohen.  The effective date of the amendment was 
March 7, 1997.

Prior to March 7, 1997, 3.304(f) provided:  Service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  

Section 3.304(f) now provides that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor. 

The Court has stated that, when laws or regulations change 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process is completed, the 
version of the law most favorable to the veteran will apply.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).

In Cohen at 139, the Court held that the regulatory changes 
referenced above adopted the nomenclature for the diagnosis 
of PTSD which was contained in the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, 1994, (DSM-IV) of 
the American Psychiatric Association.  That nomenclature 
effectively established a subjective test as to the 
sufficiency of the stressor in establishing a diagnosis of 
PTSD.  That is, the new nomenclature considered the 
susceptibility of the individual to the claimed (and 
verified) stressors necessary to support a diagnosis of PTSD.

The veteran's medical records from his first period of active 
duty show that in April and July 1971, he was treated for 
anxiety.

In July 1995, the RO requested that the veteran provide 
details of the stressor associated with his claim for PTSD.  
Later that month, he stated that preferred to discuss his 
stressors with a VA psychiatrist.  

VA outpatient records, dated from April 1995 to March 1996, 
show that the veteran was treated for psychiatric disorders, 
including anxiety, PTSD, and major depression.  In October 
1995, he related his PTSD to his experiences in Vietnam.

During his hearing in August 1996, the veteran testified as 
to several stressor incidents related to combat in Vietnam.  
They included a jeep accident; combat patrols while assigned 
to the 5/60 Infantry; and combat patrols and base camp 
defense while assigned to the 6/27 Field Artillery.  The 
service personnel records from his first period of active 
duty are not contained in the claims file.

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service documents or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Cohen, supra.

Here there is a diagnosis of PTSD, and the veteran has 
reported several stressors.  Further development of this 
claim is required.  

In light of these circumstances, this claim is hereby 
REMANDED to the RO for the following:  


1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for any of the 
disabilities at issue here, that is for 
his back disability and/or for PTSD.  
With any necessary authorizations from 
the veteran, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  If the RO is 
unable to obtain any identified records, 
the RO must identify to the veteran which 
records were unobtainable, describe to 
the veteran the efforts which were made 
in an attempt to secure the records, and 
the RO must describe any further action 
to be taken by VA with respect to the 
claim.  Copies of all correspondence to 
the veteran must be sent to the veteran's 
representative. In addition, through 
official channels, the RO should request 
a copy of the veteran's service personnel 
records and copies of his enlisted 
efficiency reports.  Upon receipt, these 
should be associated with the claims 
file.

2.  The RO should make another attempt to 
have the veteran set forth, in writing, 
the details concerning his claimed 
stressors, particularly those associated 
with combat.  Such details should include 
times, dates, places, circumstances, 
names of personnel involved, and the 
units of assignment for such personnel.  
The veteran must be informed that this 
information is crucial to his PTSD claim, 
and that complete details regarding these 
events should be given.  The RO should 
then prepare a summary of the veteran's 
alleged stressors.  A copy of the 
summary, the veteran's stressor 
statements, and pertinent service 
personnel records should be forwarded to 
the United States Armed Services Center 
for the Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150- 3197 for 
verification, to the extent possible, of 
the specific incidents alleged by the 
veteran.  Failures to reply or negative 
responses to any request must be noted in 
writing and associated with the claims 
folder.

3.  When the foregoing actions are 
completed, the RO should schedule the 
veteran for a psychiatric examination to 
determine the nature, etiology, and 
extent of any psychiatric disability 
found to be present.  All indicated tests 
and studies should be performed and any 
indicated consultations should be 
scheduled.  The claims folder must be 
made available to the examiner so that 
the relevant medical history may be 
reviewed.  A diagnosis of PTSD must be 
confirmed or ruled out.  Should PTSD be 
found, it is requested that the examiner 
identify and explain the elements of the 
diagnosis including the stressor(s) 
accountable for the disorder.  Should any 
other psychiatric disability be noted, 
the examiner should opine whether it is 
at least as likely as not that such 
disability is related to the veteran's 
in-service diagnosis of anxiety.  The 
rationale for all opinions expressed must 
be provided.  

4.  The veteran should be scheduled for 
the appropriate VA orthopedic examination 
to determine the nature and etiology of 
any low back disability.  The claims file 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination, and the examiner must state 
on the examination report that such 
review has been accomplished.  All 
indicated tests and studies should be 
conducted.  The examiner must express an 
opinion as to the etiology of any 
disability found, to include whether it 
is at least as likely as not that any 
such disability found is related to the 
veteran's in-service blunt trauma to the 
back.  Complete rationale for any 
opinions given or conclusions drawn must 
be given.  

5.  The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

6.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

8.  Then, the RO should readjudicate the 
issues on appeal.  The issue regarding a 
low back disability must be reviewed on a 
de novo basis.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	N. W. BENAJMIN
	Acting Member, Board of Veterans' Appeals



 



